Citation Nr: 1428347	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to April 11, 2014, and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.  He also served on active duty for training (ACDUTRA) from October 1957 to April 1958.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2011 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  In the December 2010 rating decision, the RO granted the Veteran's claim of entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating; the Veteran appealed the assignment of this initial rating, asserting that a higher rating was warranted.  In the February 2011 rating decision, the RO continued to deny the Veteran's claim of entitlement to a low back disability.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A transcript of the hearing is of record.

The case was remanded by the Board to the Appeals Management Center (AMC) in December 2013, and pursuant to development conducted as directed therein, the claim for service connection for a low back disability was granted by a May 2014 rating decision, thereby satisfying the appeal with respect to this issue.  This decision also increased the rating for bilateral hearing loss to 10 percent, effective from April 11, 2014.  As higher ratings for this disability are available before and after this date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of hearing loss as set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   



FINDINGS OF FACT

1.  For the appeal period prior to April 11, 2014, the Veteran has no worse than Level III hearing in the right ear and Level II hearing in the left ear. 

2.  For the appeal period beginning April 11, 2014, the Veteran has no worse than Level IV hearing in the right ear and Level V hearing in the left ear. 

CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss prior to April 11, 2014, and in excess of 10 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The issue remaining on appeal with respect to the compensation assigned for bilateral hearing stems from the initially assigned rating for such disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess, supra, 19 Vet. App. 473, 490 (2006).  In this case, and as previously noted, service connection for bilateral hearing loss was granted and an initial rating assigned by the December 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for his service-connected bilateral hearing loss, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to this matter because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran was provided VA audiometric examinations in November 2010, December 2011 and April 2014 which, as explained below, contain the necessary audiometric findings to determine the proper compensation for his service connected bilateral hearing loss.  The Board finds that the examinations are adequate to evaluate the Veteran's service-connected bilateral hearing loss as they include an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

The Board also notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board observes that each of the examination reports include the examiners' comments regarding the functional effect of the Veteran's bilateral hearing loss.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Additionally, the development requested in the December 2013 remand has been accomplished to the extent possible.  In this regard, the reports from the April 2014 VA audiometric examination reflect substantial compliance with the Board's December 2013 remand instructions and, for the reasons stated above, this examination is adequate for adjudication purposes.  The VA treatment records dated from March 2012 requested in the December 2013 remand, dated at the time of this writing through March 12, 2014, have also been obtained.  In short, the Board finds that there has been substantial compliance with the instructions of its December 2013 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

Furthermore and as noted in the Introduction, in June 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2012 hearing, the undersigned noted the issues then on appeal.  Additionally, the undersigned also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include providing him with further VA examination, and a remand requesting such development was promulgated.  As noted in the preceding paragraphs, there has been substantial compliance with the directives of this remand and, as such, nothing gives rise to the possibility that evidence has been overlooked with regard to the claim remaining on appeal.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim adjudicated herein.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Summarizing the pertinent evidence and adjudicative history with the above legal requirements in mind, the authorized audiological evaluation conducted in conjunction with a November 2010 VA examination demonstrated pure tone thresholds, in decibels (with the average threshold rounded upwards), as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
54
35
50
65
65
LEFT
53
40
45
60
65

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The examiner noted the Veteran's hearing problems resulted in "significant" occupational effects and that his wife complained about his difficulty with hearing.  

On the authorized audiological evaluation in conjunction with a December 2011 VA examination, pure tone thresholds (with the average thresholds rounded upwards), in decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
61
50
60
65
70
LEFT
63
45
60
70
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 94 percent in the left ear.  While it was noted that the Veteran was not working, the examiner indicated that occupational activities were impacted by the Veteran's hearing difficulties.  The examiner stated that the hearing loss resulted in no effects on usual daily activities.  

On the authorized audiological evaluation conducted in conjunction with an April 2014 VA examination, pure tone thresholds, in decibels, were as follows:


      
      
      (Continued on Next Page) 



HERTZ



Avg.
1000
2000
3000
4000
RIGHT
59
40
55
70
70
LEFT
63
45
60
70
75

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 74 percent in the left ear.  The examiner stated that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work.  Functional impacts of the Veteran's hearing loss were said to include increased difficulty with undertraining conversational speech unless he was in close proximity to the speaker; understanding what was said on television; and a complete inability to hear telephone calls.  The examiner noted that the Veteran would be expected to have difficulty in understanding conversational speech and communicating in noisy environments.  

The November 2010 audiometric readings on Table VI of 38 C.F.R. § 4.85 result in Level I hearing in each ear, warranting a noncompensable rating with application of Table VII.  

The December 2011 audiometric readings on Table VI of 38 C.F.R. § 4.85 result in Level III hearing in the right ear and Level II hearing in the left ear, also warranting a noncompensable rating with application of  Table VII.   

The April 2014 audiometric readings on Table VI of 38 C.F.R. § 4.85 result in Level IV hearing in the right ear and Level V hearing in the left ear, warranting a 10 percent rating with application of  Table VII.  In assigning the 10 percent rating, the effective date chosen for this rating by the RO was the date that it was factually ascertainable that the criteria for a 10 percent rating were met; namely, the date of the April 2014 VA examination, or April 11, 2014.  Thus, while the argument by the Veteran's representative in May 2014 expressing disagreement with the effective date assigned for the 10 percent rating on the basis that the "first indication" of a 10 percent level of hearing loss of disability existed prior to the time of this examination has been considered, a 10 percent rating may not be assigned prior to April 11, 2014, i.e., the date of the VA examination from which it was factually ascertainable that an increase had occurred.  38 C.F.R. § 3.400(o).  In making this determination, there was clearly no "indication" that the criteria for a 10 percent rating were met at the time of the November 2010 and December 2011 VA examinations in light of the audiometric findings from these examinations as set forth above.  

In short, given the audiometric findings listed above and the manner in which ratings for hearing loss disability are determined, the assignment of a 10 percent rating earlier than April 11, 2014, is simply not warranted.  Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 
  
To the extent that the Veteran contends that his hearing loss is more severe than has been evaluated, the Board observes that the Veteran, while competent to report that he has difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370   (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's reports regarding the severity of his bilateral hearing loss, to include an inability to hear conversation unless in close proximity to others and the complete inability to understand telephone conversations.  However, after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for increased compensation are not met.  See Lendenmann, supra.  

In short, the Board has considered whether increased compensation may be assigned for the Veteran's service-connected bilateral hearing loss, to include on the basis of any additional staged ratings under Fenderson, Hart, supra.  For the reasons stated above, the Board finds that a compensable rating for bilateral hearing loss prior to April 11, 2014, and in excess of 10 percent thereafter may not be assigned, to include on the basis of an additional staged rating.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, the Board finds that the Veteran's bilateral hearing loss symptoms are fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule contemplates both the average decibel loss as well as speech discrimination scores for hearing loss.  Therefore, the Board finds that such manifestations of the Veteran's bilateral hearing loss are contemplated by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the VA examination reports did note that the Veteran's hearing loss had impacted employment, but none of the these examination reports, or any other objective evidence of record, suggest that his service-connected hearing loss rendered him unemployable.  Therefore, a claim for a TDIU is not raised and need not be further addressed.

In sum, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss prior to April 11, 2014, and in excess of 10 percent thereafter; as such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  Gilbert, 1 Vet. App. at 49. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

 
ORDER

An initial compensable rating for bilateral hearing loss prior to April 11, 2014, and in excess of 10 percent thereafter is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


